The district court concluded that appellants, who are not
                attorneys, could not bring claims on behalf of the Criollo Family Trust.
                We agree. A nonlawyer may not represent a trust in this or any other
                Nevada court. Salman v. Newell, 110 Nev. 1333, 1336, 885 P.2d 607, 608
                (1994) (observing that no statute or rule permits a nonlawyer to represent
                an entity and concluding that an entity cannot proceed in proper person).
                As appellants' claims were brought for purposes of vindicating the trust's
                rights, and did not involve the appellants' personal rights, the district
                court properly dismissed the complaint.
                            Accordingly, we
                            ORDER the judgment of the district court AFFIRMED. 2




                                                             Hardesty




                                                             Parraguirre




                      2 Because we affirm the district court's dismissal on this basis, we do
                not address the parties' remaining arguments.

SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                cc:   Hon. James M. Bixler, District Judge
                      Martin Centeno
                      Ricardo Foj as
                      Clark County District Attorney
                      Hutchison & Steffen, LLC
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                    3
(0) 1947A


                                                             I